Citation Nr: 0726201	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  04-32 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a bilateral hearing 
loss disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel







INTRODUCTION

The veteran served on active duty from August 1961 to August 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 RO decision which denied 
the veteran's claim.


FINDING OF FACT

The veteran's service medical records do not reflect hearing 
problems during active duty; hearing loss was not manifest 
within one year of service separation; and the competent 
medical evidence on file discounts a link between current 
bilateral hearing loss and service to include inservice noise 
exposure. 


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service, and may not be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1110, 1112, 1154(b) (West 2002 & 
West Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2006). 

Prior to the initial adjudication of the veteran's claim, a 
letter dated in January 2004 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West Supp. 
2005); 38 C.F.R. § 3.159(b)(1) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The veteran was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claim.  The letters told him 
to provide any relevant evidence in his possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II). 

The VCAA notice provided to the veteran prior to adjudication 
failed to provide notice of the fourth element, viz., that 
the claimant should provide any evidence relevant to the 
claim in his possession to VA.  See Pelegrini II, supra.  
Failure to provide pre-adjudicative notice of any of the four 
elements is presumed to create prejudicial error.  See 
Sanders v. Nicholson, 487 F. 3d 881 (2007).  The Secretary 
has the burden to show that this error was not prejudicial to 
the veteran.  Id., at 17.  Lack of prejudicial harm may be 
shown in three ways: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  Id., at 14; see also Mayfield v. 
Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
January 2004 letter informed him that additional information 
or evidence was needed to support his claim, and asked him to 
send the information or evidence to VA and provided examples 
of the types of evidence, both medical and lay, that could be 
submitted.  The Board concludes that a reasonable person 
could be expected to understand that any relevant evidence 
should be submitted during the development of the claim.  See 
Pelegrini II, at 120-121.  Accordingly, the Board concludes 
that the failure to provide VCAA compliant notice was 
harmless.  The Board may proceed with consideration of the 
claim on the merits.  See Sanders, supra; see also Simmons v. 
Nicholson, 487 F. 3d 892 (2007).

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.  The Board notes 
that the RO attempted to obtain any outstanding VA treatment 
records from Lincoln and Grand Island VA Medical Centers, but 
notification was associated with the claims folder that no 
additional treatment records were available.

The veteran was afforded a VA medical examination in March 
2004 to obtain an opinion as to whether his bilateral hearing 
loss can be directly attributed to service.   Further 
examination or opinion is not needed on the bilateral hearing 
loss claim because, at a minimum, there is no persuasive and 
competent evidence that the claimed condition may be 
associated with the veteran's military service.  This is 
discussed in more detail below.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claim

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002 & West 
Supp. 2006).  That an injury or disease occurred in service 
is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  See 38 C.F.R. § 3.303(b) 
(2006).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  See 38 
C.F.R. § 3.303(d) (2006). 

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purposes of service 
connection.  See 38 C.F.R. § 3.385 (2006).  ("[I]mpaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.").

The veteran contends that his current bilateral hearing loss 
is the result of acoustic trauma he sustained while serving 
in combat.

Upon entry into active duty, the veteran's August 25, 1961, 
audiometry readings in ASA units were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
-5
n/a
-5
LEFT
0
5
5
n/a
5

For audiometry readings prior to June 30, 1966, or service 
department readings prior to October 31, 1967, findings must 
be converted to ISO units.  After conversion, the veteran's 
August 1961 readings were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
n/a
0
LEFT
15
15
15
n/a
10

The veteran's service separation examination, conducted in 
June 1964, revealed the following ASA audiometric readings:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
n/a
0
LEFT
5
5
5
n/a
5

After conversion to ISO units, the veteran's audiometric 
readings were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
n/a
5
LEFT
20
15
15
n/a
10

In sum, the veteran's service medical records do not reflect 
any complaints, treatment or diagnoses of hearing loss.  
 Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (The threshold 
for normal hearing is from 0 to 20 decibels, and higher 
threshold levels indicate some degree of hearing loss.)  
Further, there is no evidence of hearing loss within 1 year 
of service separation.

It is acknowledged that the veteran's military occupational 
specialty (MOS) was listed as combat engineer.  See 
Department of Defense (DD) Form 214.  In Collette v. Brown, 
82 F.3d 389 (Fed. Cir. 1996), the United States Court of 
Appeals for the Federal Circuit held that under 38 U.S.C.A. § 
1154(b), a combat veteran's assertions of an event during 
combat are to be presumed if consistent with the time, place 
and circumstances of such service.  However, 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  
Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  A veteran must still establish his claim by 
competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events. See Gregory v. Brown, 8 Vet. App. 563, 567 
(1996); see also Kessel v. West, 13 Vet. App. 9, 17-19 
(1999).  In this case, for the reasons discussed below, such 
competent medical nexus evidence is lacking.  

The veteran participated in a VA audiological examination in 
March 2004.  The veteran reported that he was exposed to 
noise from heavy machinery and explosives while in service.  
As a civilian, the veteran worked as a drywall hanger and 
denied any recreational noise exposure.  The examiner 
diagnosed the veteran with significant high frequency 
sensorineural hearing loss in both ears.  The examiner opined 
that because the veteran had no rateable hearing loss at the 
time of separation from service, it was not likely that his 
current hearing loss was a direct result of military noise 
exposure.  See VA examination report, March 22, 2004.

Thereafter, the RO requested that the March 2004 VA examiner 
to provide an addendum to the examination report further 
explaining her opinion.  It was also pointed out to the 
examiner that if there was a reasonable doubt as to service 
origin, such doubt was to be resolved in favor of the 
claimant.

In July 2004, the VA examiner reconsidered the veteran's 
claim.  The examiner noted that she had again reviewed the 
claims folder and it was clear that the veteran did indeed 
work as a combat engineer, with accompanying exposure to 
noise from explosions and heavy equipment.  However, there 
were also clear and definitive audiometric data from 1961 and 
1964.  On both dates, there was no rateable hearing loss in 
either ear.  There was also no significant change in hearing 
from 1961 to 1964.  The mere fact that the veteran was 
exposed to noise while in the military did not guarantee that 
his military noise exposure caused his current hearing loss.  
It remained the examiner's opinion that the veteran's hearing 
loss was not a result of military noise exposure.

The only remaining evidence of record consists of the 
veteran's personal statements that his current bilateral 
hearing loss is due to noise exposure in service.  The Board 
acknowledges that the appellant is competent to give evidence 
about what he experienced; for example, he is competent to 
report that he sustained certain injuries during service (to 
include noise exposure) or that he experienced certain 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 
10 Vet. App. 67, 74 (1997).  He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See 
Espiritu v Derwinski, 2 Vet. App. 492 (1992).  As such, the 
veteran's assertions regarding the etiology of his current 
bilateral hearing loss are of little probative value.  
Conversely, the VA examiner's March and July 2004 opinions 
are of tremendous evidentiary weight as the rationale was 
based on not only an examination of the veteran but a review 
of the claims file which included the veteran's service 
medical records.  The Board accords the VA opinions to be 
persuasive and the most probative evidence on file with 
regard to nexus. 

The Board concludes that the preponderance of the evidence is 
against the claim for service connection, and the benefit of 
the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  In this case, for the reasons and bases 
discussed above, a reasonable doubt does not exist regarding 
the veteran's claim that his current bilateral hearing loss 
is related to service.  There is not an approximate balance 
of evidence.  


ORDER

Entitlement to service connection for a bilateral hearing 
loss disability is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


